86 F.3d 1167
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Howard A. SCOTT, Plaintiff-Appellant,v.Roger NELSON, Officer of Utah State Prison for the UtahDepartment of Corrections, Defendant-Appellee.
No. 95-4153.(D.C.No. 95-CV-706)
United States Court of Appeals, Tenth Circuit.
May 31, 1996.

Before ANDERSON, BARRETT and LOGAN, Circuit Judges.


1
ORDER AND JUDGMENT*


2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.   The case is therefore ordered submitted without oral argument.


3
Plaintiff Howard A. Scott, an inmate in the Utah State Prison (USP) in Draper, Utah, filed this civil rights suit1 against defendant Roger Nelson, a USP officer.   The district court dismissed plaintiff's complaint pursuant to 28 U.S.C. § 1915(d).   We have reviewed the entire record and agree that plaintiff's allegations--that defendant made a racist comment to him and that after plaintiff complained to a prison official about the verbal harassment defendant called plaintiff a snitch--do not state a cognizable cause of action under the circumstances alleged in this complaint.   We affirm for substantially the reasons the magistrate judge stated in the report and recommendation of August 14, 1995, adopted by the district court.


4
AFFIRMED.


5
The mandate shall issue forthwith.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.   The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3


1
 Although plaintiff's complaint identifies the action as one under 42 U.S.C. § 1985, the magistrate judge properly construed it as an action under 42 U.S.C. § 1983